This appeal is from a judgment and sentence of confinement for 60 days in jail and a fine of $100, rendered on a verdict finding Bill Stafford guilty upon a charge that he did unlawfully have in his possession five barrels of mash, fit for distillation and manufacture of whisky.
The sole question presented is the sufficiency of the evidence to sustain the conviction. The testimony of three deputy sheriffs shows that in the afternoon of the date alleged they visited the defendant's premises four or five miles northeast of Jenks in Tulsa county, and in *Page 329 
a pump house a quarter of a mile south of the defendant's house they found five or six barrels of mash buried in the sand, and also found a boiler buried under the drive belt. The defendant had charge of the pump house and stated to the officers that he had been sick for two or three days, and guessed that somebody had buried the stuff in there while he was sick. The proof further shows that the mash was fit for distillation.
As a witness in his own behalf, the defendant testified that he was employed by the Vick Oil Company as a pumper, and had occupied the premises there for about two years; that previous to the raid he had been sick for two weeks; that he did not own the mash, and did not put it there, and had never before been arrested.
An examination of the record leaves no reasonable question in our minds as to the sufficiency of the evidence to justify submitting to the jury the question as to the defendant's guilt.
No other reason for reversing the judgment being urged, and no substantial error appearing in the record, the judgment appealed from is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.